Title: Thomas Jefferson to John Milledge, 22 September 1815
From: Jefferson, Thomas
To: Milledge, John


          
            Dear Sir
            Poplar Forest, near Lynchburg. Sep. 22. 15.
          
          Two friends, who lately accompanied me to this place have proceeded on a tour through the Southern country. the one of these is mr Correa a gentleman from Portugal, of the first order of science, being without exception the most learned man I have ever met with in any country: modest, good-humored, familiar, plain as a country farmer, he becomes the favorite of every one with whom he becomes acquainted. he speaks English with ease. he is accompanied by mr Francis Gilmer, son of Doctor Gilmer formerly of my neighborhood, the best educated young man of our state, and of the most amiable dispositions. he travels with his friend Correa, as with a Mentor, for the benefit of his conversation and the information and improvement he may derive from it; and he will be in future whatever he pleases in either the State, or General government. at home in every science, botany is their favorite. as every plant of any singularity stays them, their progress will be slow, and this letter will reach you by mail long before they will reach your residence. pray recieve them as strangers, as men of science, of worth, and as my friends. they are persons of whom every country should ambition the good opinion. I know the value they will set on the information you can give them as to the vegetables of your state, and whatever else they wish to learn concerning it, and that which you will set on their esteem when they shall be known to you. I am the more gratified in being instrumental to this, as it furnishes me a new occasion of assuring you of my great friendship and respect.
          Th: Jefferson
         